Exhibit 14.1 TRIM HOLDING GROUP CODE OF ETHICS The Code of Ethics has been designed to deter wrongdoing and to promote: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships. Full, fair, accurate, timely and understandable disclosure in reports and documents that Trim Holding Group files with, or submits to, government agencies and in other public communications. Protecting Trim Holding Group confidential and proprietary information and that of our customers and vendors Compliance with applicable governmental laws, rules and regulations. Prompt internal reporting of violations of this Code. Accountability for adherence to this Code. OVERVIEW OF BUSINESS ETHICS We believe that long-term, trusting business relationships are built by being honest, open and fair. We promise to uphold the highest professional standards in all business operations. We also expect that those with whom we do business (including suppliers and customers) will adhere to the standards set by Trim Holding Groups Code of Ethics. Outstanding employees are the key to Trim Holding Groups success. Everyone is part of the Company team, and each of use deserves to be treated with dignity and respect. In addition, every employee is responsible for his/her own conduct. No one has the authority to make another employee violate Trim Holding Groups Code of Ethics. Any attempt to direct or otherwise influence someone else to commit a violation is unacceptable. Managers, in particular, set an example for other employees and are often responsible for directing the actions of others. Trim Holding Group requires all employees, including managers, to know and understand the Code of Ethics, as it applies personally to the employee or manager and to those under his/her supervision. The fundamental principle that underlies the way we do business at Trim Holding Group is good judgment. An understanding of our legal and ethical parameters enhances that judgment. Trim Holding Group has a responsibility to pay constant attention to all legal boundaries and to comply with all applicable laws and regulations in all of its operations. We have the same obligation to the communities in which we do business and to the customers with whom we do business. For everyone at Trim Holding Group, this means following the spirit of the law and doing the right, ethical things, even when the law is not specific. CONFLICTS OF INTEREST Employees are expected to make or participate in business decisions and actions in the course of their employment with Trim Holding Group based on the best interests of the Company as a whole, and not based on personal relationships or benefits. Conflicts of interest can compromise employees’ business ethics. Employees are expected to apply sound judgment to avoid conflicts of interest that could negatively affect Trim Holding Group or its business. At Trim Holding Group, conflict of interest is any activity that is inconsistent with or opposed to Trim Holding Group’s interests or gives the appearance of impropriety. Employees should avoid any relationship that would cause a conflict of interest with their duties and responsibilities at Trim Holding Group. Employees are expected to disclose to us any situations that may involve conflicts of interest affecting them personally or affecting other employees or those with whom we do business. PAYMENTS, FAVORS, GIFTS AND ENTERTAINMENT All Trim Holding Group employees should pay for and receive only that which is proper. Trim Holding Group employees should not make payments or promises to influence another’s acts or decisions.
